Citation Nr: 0809107	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include based on personal trauma and/or 
sexual assault.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to January 
1985.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2003 
rating decision of the VA regional office (RO) in Muskogee, 
Oklahoma that declined to reopen the claim of service 
connection for PTSD.  By a decision dated in July 2006, the 
Board reopened the claim on the basis that new and material 
evidence had been submitted.  The case was remanded to the RO 
for further development.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD which competent 
medical evidence links to in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the traumatic stressors she was 
exposed to during service has led to PTSD for which service 
connection should be granted.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating her claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f) (2007).

Factual background and legal analysis

The Board has carefully considered the extensive clinical 
records which show that the appellant apparently began to 
seek treatment during service for situational anxiety and 
depression symptoms primarily related to the work environment 
and domestic problems.  Post service VA clinical records show 
that she was hospitalized for suicidal ideation of reportedly 
three years duration for which a diagnosis of major 
depression with suicidal ideation was rendered on discharge.  
A history of anxiety was noted during the admission.  VA 
outpatient records reflect that the appellant sought regular 
psychotherapy for bad romantic choices in the past, stressful 
problematic interpersonal relationships at work and 
especially for problems with her adult children in the home 
environment.  Dysthymia was diagnosed.  In May 2002, she 
related that she felt she had been sexually harassed at work 
and her reactions and responses to the incident were 
explored. 

The appellant filed a claim for service connection for an 
acquired psychiatric disorder, sexual trauma and PTSD in July 
2002.  In support of her claim, a medical report dated in 
January 2003 was received from her treating VA psychologist 
stating that she had been treated for sexual trauma for two 
years, and had attended a sexual trauma group from November 
2000 to February 2001.  It was reported that the issues the 
appellant had worked on also involved depression and life 
stressors for which current diagnoses of PTSD and dysthymia 
had been determined.  

Received in November 2005 was a copy of a newspaper article 
dated in January 1983 showing that two young black women were 
brutally strangled in a motel in the vicinity of Fort Sill.  
One was a nurse at Fort Sill and the other had been stationed 
there until January 1982 and had come back to visit.  In a 
subsequent undated letter, the veteran related that she had 
been stationed at Fort Sill at that time, that both of the 
women were her comrades and that she had been the last one to 
see them alive.  She said that because of this, she still 
suffered nightmares, flashbacks and guilt feelings because 
she was asked to help identify their remains.  She also said 
that she relieved guilt feelings from a rape she had suffered 
on active duty.  VA outpatient treatment records dated 
throughout 2000 through 2007 reflect continuing treatment for 
psychiatric symptomatology diagnosed as PTSD. 

Pursuant to the Board's July 2006 remand, the appellant was 
afforded a VA psychological examination in December 2006 
whereupon the examiner presented a comprehensive chronology 
and background relating to the appellant's military and post 
service history.  Following the evaluation, it was found that 
the veteran's stressful events during service, to include the 
murder of friends on active duty, and being assaulted and 
raped by a fellow service member, had led to psychiatric 
symptoms, including suicidal thoughts, panic attacks, poor 
sleep, nightmares, lack of impulse control, anger issues, and 
impaired interpersonal relationships that met the diagnostic 
criteria for PTSD.

In this instance, the Board concedes the existence of a 
recognizable stressor.  A newspaper article dated in January 
1983 clearly documents the brutal murder of the veteran's 
fellow service members and it appears there has been no 
resolution of the case to date.  Therefore, after 
consideration of the above, the Board concludes that the 
evidence is in relative equipoise with regard to the question 
as to whether the veteran now has PTSD related to military 
service.  Therefore, because there is a diagnosis of PTSD, 
competent evidence linking the diagnosis to an in-service 
stressor, and credible supporting evidence of a stressor, the 
Board resolves the benefit of the doubt in favor of the 
appellant by finding that service connection for PTSD is 
warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.311(2007).


ORDER

Service connection for PTSD is granted.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


